UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1293


TCHLALOU AKOUVI HIATOR,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    February 25, 2009               Decided:   March 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph M. Kum, AMITY, KUM & SULEMAN, P.A., Greenbelt, Maryland,
for Petitioner. Gregory G. Katsas, Assistant Attorney General,
Carol Federighi, Andrew B. Insenga, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tchlalou Akouvi Hiator, a native and citizen of Togo,

petitions     for     review      of    the    Board      of     Immigration      Appeals’

(“Board”) order affirming the immigration judge’s order denying

her   application         for     asylum,         withholding       of    removal,       and

protection     under        the     Convention        Against      Torture.         Hiator

challenges the immigration judge’s adverse credibility finding,

as affirmed by the Board.                For the reasons set forth below, we

deny the petition for review.

             We will uphold an adverse credibility determination if

it is supported by substantial evidence, see Tewabe v. Gonzales,

446   F.3d   533,     538    (4th      Cir.   2006),      and    reverse    the    Board’s

decision     only   if      the     evidence       “was     so   compelling       that   no

reasonable fact finder could fail to find the requisite fear of

persecution.” Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir.

2002) (internal quotations and citations omitted).

             Having       reviewed      the    administrative           record    and    the

Board’s decision, we find that substantial evidence supports the

immigration judge’s adverse credibility finding, as affirmed by

the Board, and the ruling that Hiator failed to establish past

persecution    or     a     well-founded       fear    of      future    persecution      as

necessary to establish eligibility for asylum.                             See 8 U.S.C.

§ 1158(b)(1)(B)(I), (ii) (2006) (providing that the burden of

proof is on the alien to establish eligibility for asylum); 8

                                              2
C.F.R. § 1208.13(a) (2006) (same).                    Because the record does not

compel   a      different     result,   we      will    not   disturb     the     Board’s

denial     of     Hiator’s     application        for    asylum,     withholding       of

removal, and protection under the Convention Against Torture.

             Accordingly,       we   deny       the    petition    for    review.      We

dispense        with   oral    argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            3